Judgment of the Onondaga County Court reversed on the law and facts and judgment of Municipal Court of the City of Syracuse affirmed, with costs in this court and in the County Court. Memorandum: The verdict of the jury in the Municipal Court was not against the weight of the evidence. All concur. (The judgment of the Onondaga County Court reverses a judgment of the Municipal Court of the City of Syracuse in favor of the defendant, in an action to recover for merchandise delivered.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ